  Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 1 of 19

                                              EXHIBIT A
                                                                        Service of Process
                                                                        Transmittal
                                                                        10/26/2020
                                                                        CT Log Number 538460302
TO:      Patty Butler
         Spectra
         3601 S BROAD ST
         PHILADELPHIA, PA 19148-5250

RE:      Process Served in Kansas

FOR:     Global Spectrum, L.P. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Larry D. Robbins, Pltf. vs. Global Spectrum, L.P., Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 2020CV000555
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       The Corporation Company, Inc., Topeka, KS
DATE AND HOUR OF SERVICE:         By Certified Mail on 10/26/2020 postmarked on 10/22/2020
JURISDICTION SERVED :             Kansas
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/27/2020, Expected Purge Date:
                                  11/01/2020

                                  Image SOP

                                  Email Notification, Patty Butler patty.butler@spectraxp.com

                                  Email Notification, Jordan Ellis jordan.ellis@spectraxp.com

SIGNED:                           The Corporation Company, Inc.
ADDRESS:                          208 S La Salle St Ste 814
                                  Chicago, IL 60604-1101
For Questions:                    866-203-1500
                                  DealTeam@wolterskluwer.com




                                                                        Page 1 of 1 / RD
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                                                              *




                                                                       *;


t




                                           CERTIFIED MAIL         TM


☆
         1RIGONEGARAY,                                                                                    NEOPOST                Mil
         TURNEY, &                                                                                  •st
         REVENAUGH, L.L.P.                                                  11   mi   »            ^      FIRST-CLASS MAIL       msa
                                ^•                                                                 ££                            JSi
         1535 SW 29tfi Street
                                                                                                          $006.90-               oSB
         Topeka, KS 66611                                                             :                   10/22/2020 ZIP 66611
                                         700E 31SD DODO STEE 4DT1                                         042L14827749
                                                                                                                                                          *




                                          Global Spectrum LP
                                          do Corporation Company Inc
                                          112 SW 7th Street, Suite 3C
                                          Topeka KS 66603
                                                                                                                                       Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 2 of 19




    .r     v                                                nihlllliiil,illi,hll',lili"lll'ililll,riilillll'li'ilhlllr
                                     6&6O3-30i375

                                                    iff
                      Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 3 of 19


                                                              ELECTRONICALLY FILED
                                                                   2020 Oct 21 PM 7:07
Larry D Robbins                                      CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                             CASE NUMBER: 2020-CV-000555
vs.
Global Spectrum LP
                                                          SUMMONS



To the above-named Defendant/Respondent:


                                       Global Spectrum LP
                                       c/o Corporation Company Inc
                                       112 SW 7th St Ste 3C
                                       Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this,court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                       Nicole Revenaugh
                                       Irigonegaray Turney & Revenaugh LLP
                                       1535 SW 29th St
                                       Topeka, KS 66611


within 21 days after service of summons on you.



 Deputy Clorfc to*.



                          ■3(      a


Clerk of the District Court
Electronically signed on 10/22/2020 08:33:02 AM


Documents to be served with the Summons:
Petition - Global Spectrum LP
   Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 4 of 19

                                                ELECTRONICALLY FILED
                                                       2020 Oct 21 AM 11:16
                                         CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                 CASE NUMBER: 2020-CV-000555




             IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS


       LARRY D. ROBBINS,                                        )
                                                                )
                                   Plaintiff,                   )
        v.                                                      )
                                                                )
                                                                )
       GLOBAL SPECTRUM, L.P.                                    )
                                                                )
                                   Defendant.                   )

                                        PETITION
                              (Pursuant to K.S.A. Chapter 60)

       COMES NOW the plaintiff, Larry D. Robbins, by and through counsel, Nicole M.

Revenaugh of Irigonegaray, Turney, & Revenaugh, L.L.P., and for his cause of action

against the defendant, Global Spectrum, L.P., alleges and states:

       1.      Plaintiff, Larry D. Robbins, is a resident of Shawnee County, Kansas.

       2.      Defendant, Global Spectrum, L.P. is a foreign limited partnership registered

to do business in the State of Kansas.

       3.      At all times material hereto, defendant Global Spectrum, L.P. was the

owner and operator of the Kansas Expocentre located at One Expocentre Drive in

Topeka, Shawnee County, Kansas.

       4.      At all times material hereto, Mr. Robbins was classified as an individual

with a disability pursuant to the Americans with Disabilities Act (ADA).




                                                 1
   Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 5 of 19




       5.     On January 24, 2019, at approximately 11:30 a.m., Mr. Robbins drove to

the Kansas Expocentre to attend the Greater Topeka Partnership’s Annual Meeting, and

parked his vehicle in an ADA-accessible parking space in the northernmost area of the

parking lot outside the Maner Conference Center. When the event concluded around 1:00

p.m., Mr. Robbins proceeded outside to return to his car and suddenly and without

warning slipped on ice in the handicap area of the parking lot, causing him to fall

violently on his right arm and shoulder.

       6.     Mr. Robbins sustained severe and permanent injuries as a result of the

incident.

       7.     Venue and jurisdiction are proper in this court.

       8.     The accumulation of snow, ice, and/or freezing rain on the parking lot was

a dangerous condition on the premises.

       9.     Global Spectrum, L.P. had actual and/or constructive notice of the

dangerous condition on the parking lot.

       10.    Global Spectrum, L.P. had a duty to maintain its parking lot in a reasonably

safe condition, had a duty to warn Mr. Robbins of the dangerous condition, and had a

duty to repair the dangerous condition.

       11.    Global Spectrum, L.P. negligently: (1) failed to maintain its premises in a

reasonably safe condition; (2) failed to adequately warn Mr. Robbins of the dangerous

condition on the premises; and (3) failed to repair the dangerous condition on the

premises.




                                                 2
   Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 6 of 19




       12.      Global Spectrum, L.P.’s failure to remove snow, ice, and/or freezing rain

accumulation from the handicap aisle of the parking lot further violated 28 C.F.R. §

36.211 and other provisions of the ADA.

       13.      Global Spectrum, L.P.’s duty to maintain its premises in a reasonably safe

condition is non-delegable. As such, Global Spectrum, L.P. is vicariously liable for the

negligent acts or omissions of any potential third-party subcontractors the Global

Spectrum, L.P. may have contracted with to remove snow, ice, and/or freezing rain

accumulation from the premises.

       14.      As a result of the fall, Mr. Robbins has had to undergo medical treatment;

suffered severe pain; suffered mental anguish; had to restrict his daily activities; incurred

medical and related expenses; and lost wages. Mr. Robbins’ ability to lead a normal life

and enjoy life has been adversely affected. These damages have been incurred to date

and will continue to be incurred in the future.

       15.      Mr. Robbins’s aforesaid personal injuries and damages were directly and

proximately caused by the negligence of Global Spectrum, L.P.

       16.      As a result of Global Spectrum, L.P.’s negligence, Mr. Robbins has

sustained damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00).

       WHEREFORE, Larry D. Robbins prays for a judgment against the Global

Spectrum, L.P., for an amount in excess of $75,000.00, for costs, and for all such further

relief as the Court deems just and equitable.




                                                  3
   Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 7 of 19




                                    Respectfully submitted,

                                    /s/Nicole M. Revenaueh
                                    NICOLE M. REVENAUGH, #25482
                                    IRIGONEGARAY, TURNEY,
                                    & REVENAUGH, L.L.P.
                                     1535 SW 29th Street, Topeka, KS 66611
                                    nicole@itrlaw.com
                                    785-267-6115 (ph)
                                    785-267-9458 (fax)
                                    Attorney for Plaintiff


                             DEMAND FOR JURY TRIAL

              COMES NOW the plaintiff, by and through counsel, and requests a trial

by a jury of twelve on all issues in the above entitled matter.


                                    /s/ Nicole M. Revenaush___________
                                    NICOLE M. REVENAUGH, #25482




                                                  4
     Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 8 of 19
                                                ELECTRONICALLY FILED
                                                       2020 Oct 21 AM 11:16
                                         CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                 CASE NUMBER: 2020-CV-000555




            IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS


       LARRY D. ROBBINS,                                       )
                                                               )
                                   Plaintiff,                  )
       v.                                                      )
                                                               )
                                                               )
       GLOBAL SPECTRUM, L.P.                                   )
                                                               )
                                   Defendant.                  )

                                       PETITION
                             (Pursuant to K.S.A. Chapter 60)

       COMES NOW the plaintiff, Larry D. Robbins, by and through counsel, Nicole M.

Revenaugh of Irigonegaray, Turney, & Revenaugh, L.L.P., and for his cause of action

against the defendant, Global Spectrum, L.P., alleges and states:

       1.     Plaintiff, Larry D. Robbins, is a resident of Shawnee County, Kansas.

       2.     Defendant, Global Spectrum, L.P. is a foreign limited partnership registered

to do business in the State of Kansas.

       3.     At all times material hereto, defendant Global Spectrum, L.P. was the

owner and operator of the Kansas Expocentre located at One Expocentre Drive in

Topeka, Shawnee County, Kansas.

       4.     At all times material hereto, Mr. Robbins was classified as an individual

with a disability pursuant to the Americans with Disabilities Act (ADA).




                                                 1
     Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 9 of 19




       5.     On January 24, 2019, at approximately 11:30 a.m., Mr. Robbins drove to

the Kansas Expocentre to attend the Greater Topeka Partnership’s Annual Meeting, and

parked his vehicle in an ADA-accessible parking space in the northernmost area of the

parking lot outside the Maner Conference Center. When the event concluded around 1:00

p.m., Mr. Robbins proceeded outside to return to his car and suddenly and without

warning slipped on ice in the handicap area of the parking lot, causing him to fall

violently on his right arm and shoulder.

       6.     Mr. Robbins sustained severe and permanent injuries as a result of the

incident.

       7.     Venue and jurisdiction are proper in this court.

       8.     The accumulation of snow, ice, and/or freezing rain on the parking lot was

a dangerous condition on the premises.

       9.     Global Spectrum, L.P. had actual and/or constructive notice of the

dangerous condition on the parking lot.

       10.    Global Spectrum, L.P. had a duty to maintain its parking lot in a reasonably

safe condition, had a duty to warn Mr. Robbins of the dangerous condition, and had a

duty to repair the dangerous condition.

       11.    Global Spectrum, L.P. negligently: (1) failed to maintain its premises in a

reasonably safe condition; (2) failed to adequately warn Mr. Robbins of the dangerous

condition on the premises; and (3) failed to repair the dangerous condition on the

premises.




                                                2
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 10 of 19




       12.      Global Spectrum, L.P.’s failure to remove snow, ice, and/or freezing rain

accumulation from the handicap aisle of the parking lot further violated 28 C.F.R. §

36.211 and other provisions of the ADA.

       13.      Global Spectrum, L.P.’s duty to maintain its premises in a reasonably safe

condition is non-delegable. As such, Global Spectrum, L.P. is vicariously liable for the

negligent acts or omissions of any potential third-party subcontractors the Global

Spectrum, L.P. may have contracted with to remove snow, ice, and/or freezing rain

accumulation from the premises.

       14.      As a result of the fall, Mr. Robbins has had to undergo medical treatment;

suffered severe pain; suffered mental anguish; had to restrict his daily activities; incurred

medical and related expenses; and lost wages. Mr. Robbins’ ability to lead a normal life

and enjoy life has been adversely affected. These damages have been incurred to date

and will continue to be incurred in the future.

       15.      Mr. Robbins’s aforesaid personal injuries and damages were directly and

proximately caused by the negligence of Global Spectrum, L.P.

       16.      As a result of Global Spectrum, L.P.’s negligence, Mr. Robbins has

sustained damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00).

       WHEREFORE, Larry D. Robbins prays for a judgment against the Global

Spectrum, L.P., for an amount in excess of $75,000.00, for costs, and for all such further

relief as the Court deems just and equitable.




                                                  3
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 11 of 19




                                    Respectfully submitted,

                                    /s/ Nicole M. Revenaugh
                                    NICOLE M. REVENAUGH, #25482
                                    IRIGONEGARAY, TURNEY,
                                    & REVENAUGH, L.L.P.
                                    1535 SW 29th Street, Topeka, KS 66611
                                    nicole@itrlaw.com
                                    785-267-6115 (ph)
                                    785-267-9458 (fax)
                                    Attorney for Plaintiff


                             DEMAND FOR JURY TRIAL

              COMES NOW the plaintiff, by and through counsel, and requests a trial

by a jury of twelve on all issues in the above entitled matter.


                                    /s/ Nicole M. Revenaugh
                                    NICOLE M. REVENAUGH, #25482




                                                  4
              Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 12 of 19
                                                              ELECTRONICALLY FILED
                                                                 2020 Oct 21 PM 7:07
Larry D Robbins                                    CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                           CASE NUMBER: 2020-CV-000555
vs.
Global Spectrum LP
                                                       SUMMONS



To the above-named Defendant/Respondent:


                                    Global Spectrum LP
                                    c/o Corporation Company Inc
                                    112 SW 7th St Ste 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Nicole Revenaugh
                                    Irigonegaray Turney & Revenaugh LLP
                                    1535 SW 29th St
                                    Topeka, KS 66611


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 10/22/2020 08:33:02 AM


Documents to be served with the Summons:
Petition - Global Spectrum LP
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 13 of 19
                                                 ELECTRONICALLY FILED
                                                     2020 Nov 12 PM 12:42
                                        CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                CASE NUMBER: 2020-CV-000555

              IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS

LARRY D. ROBBINS,                           )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       Case No. 2020-CV000555
                                            )       K.S.A. Chapter 60
GLOBAL SPECTRUM, L.P.,                      )
                                            )
              Defendant.                    )
                                            )


                     MOTION FOR CLERK’S EXTENSION OF TIME

       COMES NOW Defendant, Global Spectrum, L.P., by and through counsel, and pursuant

to Kansas Supreme Court Rule 113, hereby requests an additional fourteen (14) days, up to and

including November 30, 2020, to answer or otherwise respond to Plaintiff’s Petition.

                                            Respectfully submitted,

                                            DYSART TAYLOR COTTER
                                            McMONIGLE & MONTEMORE, P.C.

                                            By     /s/ John F. Wilcox, Jr.
                                            John F. Wilcox, Jr.            KS Bar #16594
                                            Meghan A. Litecky              KS Bar #27383
                                            4420 Madison Avenue
                                            Kansas City, MO 64111
                                            (816) 931-2700
                                            (816) 931-7377 – FAX
                                            jwilcox@dysarttaylor.com
                                            mlitecky@dysarttaylor.com

                                            ATTORNEYS FOR DEFENDANT
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 14 of 19




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on this 12th day of November, 2020, the above and foregoing

was filed with the court using its electronic filing and case management system, which will serve

copies to all parties of record, as follows:

Nicole M. Revenaugh
Irigonegaray, turney & Revenaugh, L.L.P.
1535 SW 29th Street
Topeka, KS 66611
nicole@itrlaw.com

ATTORNEYS FOR PLAINTIFF

                                                         /s/ John F. Wilcox, Jr.
                                                    ATTORNEYS FOR DEFENDANT
 Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 15 of 19
                                                             ELECTRONICALLY FILED
                                                              2020 Nov 12 PM 1:54
                                                CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                        CASE NUMBER: 2020-CV-000555




Court:                     Shawnee County District Court

Case Number:               2020-CV-000555

Case Title:                Larry D Robbins vs. Global Spectrum LP

Type:                      Order Granting Motion for a 14 day Clerk's
                           Extension of Time to Answer


                                                       SO ORDERED.




                                                       /s/ Chelsea Montague, Deputy Clerk



Electronically signed on 2020-11-12 13:54:27   page 1 of 3
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 16 of 19




              IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS

LARRY D. ROBBINS,                            )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      Case No. 2020-CV000555
                                             )      K.S.A. Chapter 60
GLOBAL SPECTRUM, L.P.,                       )
                                             )
               Defendant.                    )
                                             )


                  ORDER GRANTING DEFENDANT’S MOTION FOR
            A FOURTEEN-DAY CLERK’S EXTENSION OF TIME TO ANSWER

       On application of John F. Wilcox, Jr., attorney for Defendant Global Spectrum, L.P.,

Defendant is granted a fourteen (14) day Clerk’s Extension up to and including November 30,

2020 to answer or otherwise respond.

       This Order is effective as of the date and time shown on the electronic file stamp.
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 17 of 19




Submitted by:

DYSART TAYLOR COTTER
McMONIGLE & MONTEMORE, P.C.

By     /s/ John F. Wilcox, Jr.
John F. Wilcox, Jr.            KS Bar #16594
Meghan A. Litecky              KS Bar #27383
4420 Madison Avenue
Kansas City, MO 64111
(816) 931-2700
(816) 931-7377 – FAX
jwilcox@dysarttaylor.com
mlitecky@dysarttaylor.com

ATTORNEYS FOR DEFENDANT
GLOBAL SPECTRUM, L.P.
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 18 of 19
                                              ELECTRONICALLY FILED
                                                  2020 Nov 25 AM 10:18
                                     CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                             CASE NUMBER: 2020-CV-000555




             IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS

LARRY D. ROBBINS,                         )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Case No. 2020-CV000555
                                          )
GLOBAL SPECTRUM, L.P.,                    )
                                          )
              Defendant.                  )
                                          )

                               ENTRY OF APPEARANCE

       COMES NOW Meghan A. Litecky of the law firm Dysart Taylor Cotter McMonigle &

Montemore, P.C., and hereby enters her appearance as counsel of record for Defendant Global

Spectrum, L.P.

                                                 Respectfully submitted,

                                                 DYSART TAYLOR COTTER
                                                 McMONIGLE & MONTEMORE, P.C.

                                                 By: /s/ Meghan A. Litecky
                                                 John F. Wilcox, Jr., KsBar#16594
                                                 Meghan A. Litecky, KS Bar #27383
                                                 4420 Madison Avenue
                                                 Kansas City, MO 64111
                                                 (816) 931-2700
                                                 (816) 931-7377 – FAX
                                                 jwilcox@dyssarttaylor.com
                                                 mlitecky@dysarttaylor.com

                                                 ATTORNEYS FOR DEFENDANT
    Case 5:20-cv-04080-KHV-ADM Document 1-1 Filed 11/25/20 Page 19 of 19




                                 CERTIFICATE OF SERVICE

        I certify that on November 25, 2020, a true copy of the foregoing document was filed via
the Court’s electronic filing system, which will transmit notice of said filing via electronic mail to
all counsel of record.


                                                      /s/ Meghan A. Litecky
                                                      Meghan A. Litecky




                                                  2
